                          Case 2:20-mj-00626 Document 1 Filed 04/21/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint                                                                   20-036 (AUSA Harrell)



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Eastern District of Pennsylvania

                  United States of America                            )
                             v.                                       )
                                                                      )      Case No.
                     PETER GILBERT,                                   )                 20-626-M
                    a/k/a "wrongisbetter"                             )
                                                                      )
                                                                      )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                see attached affidavit             in the county of             Delaware              in the
      Eastern          District of         Pennsylvania          , the defendant(s) violated:

            Code Section                                                        Offense Description
18 U.S.C. 2251(a)                                 Manufacturing/attempted manufacturing of child pornography

18 U.S.C. 2252(a)(2)                              Distribution and attempted distribution of child pornography


See Attachment A.



         This criminal complaint is based on these facts:
See attached Affidavit




         ’ Continued on the attached sheet.

                                                                                                /s/ Jennifer A. Morrow
                                                                                                Complainant’s signature

                                                                                      Jennifer A. Morrow, Special Agent, FBI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             04/21/2020                                                               /s/ Honorable Jacob P. Hart
                                                                                                   Judge’s signature

City and state:                      PHILADELPHIA, PA                               HONORABLE JACOB P. HART, U.S.M.J.
                                                                                                 Printed name and title



        Print                        Save As...                    Attach                                                  Reset
